                 Case 21-50456-LSS   Doc 1-1   Filed 05/13/21   Page 1 of 3




                                     Exhibit A




DOCS_DE:234352.1 89006/001
                                                 Case 21-50456-LSS          Doc 1-1       Filed 05/13/21   Page 2 of 3
                A                      B                 C               D                        E                   F                    G
 1 Bankruptcy Case: 19-11842-LSS Avenue Stores., et al.
 2 Transfer Date Range: 05-18-2019 through 08-15-2019
 3
 4 TRANSFEROR DEBTOR-AVENUE STORES, LLC
 5 Vendor:
 6                             US TEXTILE & APPAREL INC
 7                             414C N MAIN ST
 8                             BISCOE NC 27209
 9
10
11 Payment #                   Payment Date      Clear Date      Payment Amount        Invoice #             Invoice Date        Invoice Amount
12 684214                             05/08/2019      05/20/2019 $         39,686.72   034912-2019                    04/29/2019 -$         2,176.84
13 684214                             05/08/2019      05/20/2019           39,686.72   946-79306-2019                 05/02/2019              - 48.60
14 684214                             05/08/2019      05/20/2019           39,686.72   INV-0032-2019                  03/11/2019              226.32
15 684214                             05/08/2019      05/20/2019           39,686.72   INV-0033-2019                  03/11/2019            5,060.52
16 684214                             05/08/2019      05/20/2019           39,686.72   INV-0034-2019                  03/11/2019              297.89
17 684214                             05/08/2019      05/20/2019           39,686.72   INV-0035-2019                  03/11/2019            2,510.46
18 684214                             05/08/2019      05/20/2019           39,686.72   INV-0036-2019                  03/11/2019            2,524.88
19 684214                             05/08/2019      05/20/2019           39,686.72   INV-0037-2019                  03/11/2019            3,279.37
20 684214                             05/08/2019      05/20/2019           39,686.72   INV-0038-2019                  03/11/2019                53.47
21 684214                             05/08/2019      05/20/2019           39,686.72   INV-0039-2019                  03/11/2019              173.13
22 684214                             05/08/2019      05/20/2019           39,686.72   INV-0040-2019                  03/11/2019              235.65
23 684214                             05/08/2019      05/20/2019           39,686.72   INV-0041-2019                  03/11/2019              398.04
24 684214                             05/08/2019      05/20/2019           39,686.72   INV-0042-2019                  03/11/2019                28.29
25 684214                             05/08/2019      05/20/2019           39,686.72   INV-0043-2019                  03/11/2019                28.29
26 684214                             05/08/2019      05/20/2019           39,686.72   INV-0044-2019                  03/11/2019                45.12
27 684214                             05/08/2019      05/20/2019           39,686.72   INV-0045-2019                  03/11/2019                53.32
28 684214                             05/08/2019      05/20/2019           39,686.72   INV-0046-2019                  03/11/2019                94.35
29 684214                             05/08/2019      05/20/2019           39,686.72   INV-0047-2019                  03/11/2019              196.90
30 684214                             05/08/2019      05/20/2019           39,686.72   INV-0048-2019                  03/11/2019              256.45
31 684214                             05/08/2019      05/20/2019           39,686.72   INV-0049-2019                  03/11/2019              431.42
32 684214                             05/08/2019      05/20/2019           39,686.72   INV-0050-2019                  03/11/2019              364.24
33 684214                             05/08/2019      05/20/2019           39,686.72   INV-0051-2019                  03/11/2019            3,183.19
34 684214                             05/08/2019      05/20/2019           39,686.72   INV-0052-2019                  03/11/2019            2,699.15
35 684214                             05/08/2019      05/20/2019           39,686.72   INV-0053-2019                  03/11/2019            5,164.48
36 684214                             05/08/2019      05/20/2019           39,686.72   INV-0054-2019                  03/11/2019            7,445.22
37 684214                             05/08/2019      05/20/2019           39,686.72   INV-0055-2019                  03/11/2019            7,389.91
38 684214                             05/08/2019      05/20/2019           39,686.72   PT0023165-2019                 04/25/2019            - 227.90
39 686355                             06/26/2019      07/17/2019           68,727.74   901165                         05/09/2019          - 1,800.00
40 686355                             06/26/2019      07/17/2019           68,727.74   948-79306-2019                 05/09/2019                - 4.35
41 686355                             06/26/2019      07/17/2019           68,727.74   950-79306-2019                 05/16/2019              - 13.56
                               Case 21-50456-LSS      Doc 1-1      Filed 05/13/21   Page 3 of 3
              A    B                C             D                         E                F            G
42   686355       06/26/2019     07/17/2019         68,727.74   952-79306-2019               05/30/2019          - 5.10
43   686355       06/26/2019     07/17/2019         68,727.74   954-79306-2019               06/06/2019          - 4.35
44   686355       06/26/2019     07/17/2019         68,727.74   INV-0057-2019                03/28/2019       5,060.52
45   686355       06/26/2019     07/17/2019         68,727.74   INV-0058-2019                03/28/2019         297.89
46   686355       06/26/2019     07/17/2019         68,727.74   INV-0059-2019                03/28/2019       2,510.46
47   686355       06/26/2019     07/17/2019         68,727.74   INV-0060-2019                03/28/2019       2,524.88
48   686355       06/26/2019     07/17/2019         68,727.74   INV-0061-2019                03/28/2019       3,279.37
49   686355       06/26/2019     07/17/2019         68,727.74   INV-0062-2019                03/19/2019         431.42
50   686355       06/26/2019     07/17/2019         68,727.74   INV-0063-2019                03/19/2019         364.24
51   686355       06/26/2019     07/17/2019         68,727.74   INV-0064-2019                03/19/2019       3,183.19
52   686355       06/26/2019     07/17/2019         68,727.74   INV-0065-2019                03/19/2019       2,699.15
53   686355       06/26/2019     07/17/2019         68,727.74   INV-0066-2019                03/19/2019       5,164.48
54   686355       06/26/2019     07/17/2019         68,727.74   INV-0067-2019                03/19/2019       7,445.22
55   686355       06/26/2019     07/17/2019         68,727.74   INV-0068-2019                03/19/2019       7,389.91
56   686355       06/26/2019     07/17/2019         68,727.74   INV-0077-2019                04/15/2019         240.46
57   686355       06/26/2019     07/17/2019         68,727.74   INV-0078-2019                04/15/2019         226.32
58   686355       06/26/2019     07/17/2019         68,727.74   INV-0079-2019                04/15/2019       4,530.92
59   686355       06/26/2019     07/17/2019         68,727.74   INV-0080-2019                04/15/2019          53.47
60   686355       06/26/2019     07/17/2019         68,727.74   INV-0081-2019                04/15/2019         173.13
61   686355       06/26/2019     07/17/2019         68,727.74   INV-0082-2019                04/15/2019         235.65
62   686355       06/26/2019     07/17/2019         68,727.74   INV-0083-2019                04/15/2019         398.04
63   686355       06/26/2019     07/17/2019         68,727.74   INV-0084-2019                04/15/2019       2,005.48
64   686355       06/26/2019     07/17/2019         68,727.74   INV-0085-2019                04/15/2019         229.15
65   686355       06/26/2019     07/17/2019         68,727.74   INV-0086-2019                04/15/2019       2,015.10
66   686355       06/26/2019     07/17/2019         68,727.74   INV-0087-2019                04/15/2019       2,619.94
67   686355       06/26/2019     07/17/2019         68,727.74   INV-0088-2019                04/15/2019          28.29
68   686355       06/26/2019     07/17/2019         68,727.74   INV-0089-2019                04/15/2019          28.29
69   686355       06/26/2019     07/17/2019         68,727.74   INV-0090-2019                04/15/2019          45.12
70   686355       06/26/2019     07/17/2019         68,727.74   INV-0091-2019                04/15/2019          53.32
71   686355       06/26/2019     07/17/2019         68,727.74   INV-0092-2019                04/15/2019         196.90
72   686355       06/26/2019     07/17/2019         68,727.74   INV-0093-2019                04/15/2019          94.35
73   686355       06/26/2019     07/17/2019         68,727.74   INV-0094-2019                04/15/2019       2,104.35
74   686355       06/26/2019     07/17/2019         68,727.74   INV-0095-2019                04/15/2019         256.45
75   686355       06/26/2019     07/17/2019         68,727.74   INV-0096-2019                04/15/2019       4,893.47
76   686355       06/26/2019     07/17/2019         68,727.74   INV-0097-2019                04/15/2019       4,930.66
77   686355       06/26/2019     07/17/2019         68,727.74   INV-0098-2019                04/15/2019       3,425.21
78   686355       06/26/2019     07/17/2019         68,727.74   INV-0099-2019                04/15/2019       1,788.49
79   686355       06/26/2019     07/17/2019         68,727.74   INV-0100-2019                04/15/2019         286.43
80   686355       06/26/2019     07/17/2019         68,727.74   PT0023330-2019               05/16/2019       - 182.61
81   686355       06/26/2019     07/17/2019         68,727.74   PT0023381-2019               05/23/2019       - 141.04
82   686355       06/26/2019     07/17/2019         68,727.74   PT0023432-2019               05/30/2019       - 330.97
83   TOTAL                                    $    108,414.46                       96
